MEMORANDUM OPINION
                                        No. 04-11-00556-CR

                                     Jacob Michael TREVINO,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR1642
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 5, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on June 28, 2011. It does not appear that a motion for

new trial was filed; therefore, the notice of appeal was due to be filed on July 28, 2011. TEX. R.

APP. P. 26.2(a)(1). Appellant filed his notice of appeal on August 1, 2011, and he did not file a

motion for extension of time in which to file the notice.

           On August 8, 2011, we ordered appellant to show cause why his appeal should not be

dismissed for lack of jurisdiction. Appellant did not file a response. This court lacks jurisdiction

over an appeal of a criminal conviction in the absence of a timely, written notice of appeal.
                                                                               04-11-00556-CR


Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Shute v. State, 744 S.W.2d 96, 97

(Tex. Crim. App. 1988); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991) (out-of-time appeal from felony conviction may be sought by filing a writ of

habeas corpus pursuant to Texas Code of Criminal Procedure article 11.07). This appeal is

therefore dismissed for lack of jurisdiction.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-